      Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


        v.                                                     18-CR-108-EAW

 ROBERT MORGAN, FRANK GIACOBBE, TODD
 MORGAN, AND MICHAEL TREMITI,


                                             Defendants.

 In Re: Lots 101-103, 901, and 1703, Town of Henrietta,
 New York (an Unindicted Property)



  STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, ROBERT
            MORGAN, TODD MORGAN, AND RIVERS RUN, LLC

   With regard to that certain vacant real property located at Lots 101-103, 901, and 1703, Town

of Henrietta, New York, as more particularly depicted on Exhibit A (attached hereto), the United

States of America, Robert Morgan, Todd Morgan, and Rivers Run, LLC, the owner of the real

property located at Lots 101-103, 901 and 1703, Town of Henrietta, New York (collectively, the

“Parties”) hereby stipulate as follows:


1. WHEREAS Rivers Run, LLC (the “Owner”) own the real property located at Lots 101-103,

   901, and 1703, Town of Henrietta, New York (the “Property”).

2. WHEREAS no Defendant named in the Superseding Indictment in the above-captioned

   proceeding (Dkt. 42) has a direct ownership interest in the Property.

3. WHEREAS Robert Morgan and Todd Morgan have an indirect interest in the Owner.
     Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 2 of 6




4. WHEREAS the Property is a real property that is not subject to the forfeiture allegations in

   the Superseding Indictment, incorporated herein by reference.

5. WHEREAS the Property is not a real property subject to civil forfeiture pursuant to the civil

   forfeiture action, United States of America v. The Premises and Real Property with All

   Buildings, Appurtenances, and Improvements, Located at 7405 Morgan Road, et. al., 1:19-

   CV-01157 (EAW) (W.D.N.Y. August 28, 2019) or United States of America v. Any and All

   Joint Venture Units of Morgan Interest Holders, et. al., 1:20-CV-00334 (EAW) (W.D.N.Y.

   March 20, 2020) (the “Civil Forfeiture Actions”).

6. WHEREAS the Property is not subject to any other civil, criminal, or ancillary forfeiture

   action related to the above-captioned proceeding, the Civil Forfeiture Actions, or the related

   criminal investigation.

7. WHEREAS there is no court order authorizing the United States of America to seize or

   lawfully restrain the sale, transfer, or disposal of the Property.

8. WHEREAS there are no outstanding advances made by the Receivership Entities (as defined

   in the Order Appointing Receiver (Dkt. 39) and clarified by the Stipulation and Order (Dkt.

   49) in Securities and Exchange Commission v. Morgan, et al., 19-CIV-661-EAW (the “SEC

   Action”)) for the benefit of the Property, as evidenced by the Receiver’s August 8, 2019

   Accounting For the Receivership Entities (Dkt. 53) filed in the SEC Action.

9. The Parties agree to effectuate the transaction set forth in the Purchase and Sale Agreement

   for Lot 1703 (the "1703 Purchase Agreement"), dated February 21, 2020, by and between the

   Owner and David and Hilda Buckley (collectively the “1703 Purchaser”) or its permitted

   assignee or another bona fide purchaser.




                                                  2
      Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 3 of 6




10. The Parties agree to effectuate the transaction set forth in the Purchase and Sale Agreement

   for Lot 901 (the "901 Purchase Agreement"), dated June 16, 2020, by and between the

   Owner and Xiuli Gong (the “901 Purchaser”) or its permitted assignee or another bona fide

   purchaser.

11. Lots 101-103 remain for sale but no agreement of sale has yet been reached for the sale of

   Lots 101-103 (any future purchaser of Lots 101-103, collectively with the 1703 Purchaser

   and 901 Purchaser, referred to as "Purchasers"). The Parties agree to effectuate the

   transactions set forth in any subsequent purchase agreement(s) for the remaining Lots 101-

   103 upon substantially the same terms and conditions (plus any change orders, extras,

   upgrades, or the like desired by any Purchaser).

12. The Parties agree that the Purchasers are not restrained from making payments to the Owner,

   any Party, or any third parties (including any LLC or entity that the Defendants may have a

   membership interest in) related to the sales of Lots 1703, 901, or 101-103 (the “Sales”) or its

   ownership and operation of the Property.

13. The Parties agree that there is no restriction on any proceeds from the Sales.

14. The United States Attorney’s Office for the Western District of New York and/or any of the

   federal agencies participating in the current criminal investigation related to the Superseding

   Indictment hereby agrees that, upon the Sales, they will not pursue as part of its criminal or

   civil forfeiture claims, and specifically and expressly waives any claim to the forfeiture of the

   premises, buildings, appurtenances, improvements and real property of the Property, except

   on the basis of conduct alleged to occur after the date of the Sales and which is unrelated to

   the investigation in this matter and the related civil forfeiture matters.




                                                  3
     Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 4 of 6




15. The United States Attorney’s Office for the Western District of New York and/or any of the

   federal agencies participating in the current criminal investigation related to the Superseding

   Indictment hereby agrees that, upon the Sales, they will not pursue as part of its criminal or

   civil forfeiture claims, and specifically and expressly waives any claim to the forfeiture of

   any Purchaser’s lender’s secured interest in monies to be loaned and advanced to any

   Purchaser by its lender, if any, as well as any related principal and interest payments which

   will be made by Purchaser to its lender, if any.



   Dated: July 30, 2020



                                             By:      JAMES P. KENNEDY, JR.
                                                      United States Attorney

                                                      S/Mary Clare Kane
                                                      Mary Clare Kane
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      Western District of New York
                                                      138 Delaware Avenue
                                                      Buffalo, New York 14202




                                                      GIBSON DUNN & CRUTCHER, LLP


                                             By:      S/Joel M. Cohen
                                                      Joel M. Cohen
                                                      Attorneys for Robert C. Morgan
                                                      200 Park Avenue
                                                      New York, New York 10166




                                                4
     Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 5 of 6




                                         ROTHENBERG LAW


                                   By:   S/David Rothenberg
                                         David Rothenberg
                                         Attorneys for Todd Morgan
                                         Time Square Building
                                         45 Exchange Boulevard, Suite 800
                                         Rochester, New York 14614


                                         WOODS OVIATT GILMAN LLP


                                   By:   S/James J. Bonsignore
                                         James J. Bonsignore
                                         Attorneys for Rivers Run, LLC
                                         1900 Bausch & Lomb Place
                                         Rochester, New York 14604

SO ORDERED:

Dated: Rochester, New York
       July 31, 2020


__________________________
Hon. Elizabeth A. Wolford
United States District Judge




                                     5
     Case 1:18-cr-00108-EAW-HKS Document 414 Filed 07/31/20 Page 6 of 6




                                         EXHIBIT A
                                Identification of the Premises

                                     101 RIVERS RUN:

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Henrietta, County of Monroe
and State of New York, being more particularly known as Lot 1, Block 1 of the Rivers Run
Subdivision, Section 2 as shown on filed subdivision map in Liber 329 of Maps, page 3, and a
resubdivision map of Lot 69 in Lot 340 of Maps, page 85.

                                     102 RIVERS RUN:

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Henrietta, County of Monroe
and State of New York, being more particularly known as Lot 2, Block 1 of the Rivers Run
Subdivision, Section 2 as shown on filed subdivision map in Liber 329 of Maps, page 3, and a
resubdivision map of Lot 69 in Lot 340 of Maps, page 85.

                                     103 RIVERS RUN:

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Henrietta, County of Monroe
and State of New York, being more particularly known as Lot 3, Block 1 of the Rivers Run
Subdivision, Section 2 as shown on filed subdivision map in Liber 329 of Maps, page 3, and a
resubdivision map of Lot 69 in Lot 340 of Maps, page 85.

                                     901 RIVERS RUN:

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Henrietta, County of Monroe
and State of New York, being more particularly known as Lot R-32, Block 9 of the Rivers Run
Subdivision, Section 2 as shown on a filed subdivision map in Liber 329 of Maps, Page 3, a
resubdivision map of Lot 69 in Liber 340 of Maps, Page 85 and a resubdivision map of Block 9 in
Liber 359 of Maps, Page 64.

                                    1703 RIVERS RUN:

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Henrietta, County of Monroe
and State of New York, being more particularly known as Lot R-62, Block 17 of the Rivers Run
Subdivision, Section 2 as shown on a filed subdivision map in Liber 329 of Maps, Page 3, a
resubdivision map of Lot 69 in Liber 340 of Maps, Page 85 and a resubdivision map of Block 17
in Liber 357 of Maps, Page 89.




                                              6
